Citation Nr: 0919062	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connected chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to September 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana Regional 
Office (RO). 


FINDING OF FACT

The Veteran's chronic allergic rhinitis has not been 
manifested by, in the absence of polyps, greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.97, DC 6522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in March 2005 from the agency of original 
jurisdiction (AOJ) providing the notice required for the 
increased rating claim of service connection.  This letter 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  

Further, the statement of the case, dated January and 
February 2006, set forth the relevant diagnostic codes for 
the Veteran's chronic allergic rhinitis, and included a 
description of the rating formulas for all possible schedular 
ratings under the relevant diagnostic codes.  The Veteran was 
thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the disability evaluation that the RO 
had assigned.   

Finally, in March 2006 the AOJ sent a letter to the Veteran 
providing the notice with respect to how effective dates are 
assigned and the claim was subsequently readjudicated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the March 2006 notice letter postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Increased Rating

For historical purposes, it is noted that service connection 
was established for allergic rhinitis by the RO in a March 
1998 decision based on evidence that the condition onset 
during service connection.  A noncompensable evaluation was 
assigned based on a review of the relevant contemporaneous 
evidence, effective October 1997.  In March 2005 the Veteran 
filed a claim for an increased rating for this disorder.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 
4.7, 4.14.  In an appeal of an initial rating (such as in 
this case), consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999). The Board will thus consider entitlement to 
"staged ratings."

DC 6522 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, allergic rhinitis.  
The Veteran has not asked that an alternative diagnostic code 
be employed, and the Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate.  

Under DC 6522, a 10 percent rating is warranted for allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted for allergic rhinitis with polyps.  38 C.F.R. § 
4.97, DC 6522 (2008).

In August 2005, the Veteran underwent a VA examination which 
found he had "good airflow through each nostril.  There is 
no evidence of nasal polyps.  No evidence of current 
bacterial rhinitis... There is no nasal obstruction."  The VA 
examiner opined that based on "the pattern of chronic 
allergic rhinitis and recurrent sinusitis does indicate that 
the [V]eteran has had a long history of problems while in the 
service and he has continued to have intermittent and 
recurrent sinus problems and allergic rhinitis problems after 
service."  See VA examination, dated August 2005.

A March 2008 VA examination which found the Veteran's nasal 
obstruction was 20 percent obstruction in the left nasal and 
10 percent obstruction in the right. Furthermore, the VA 
examiner determined the Veteran had "minimal opacity 
anterior right frontal sinus.... [There was] very minor mucosal 
thickening over a small area in the inferior right maxillary 
sinus.  Very minor left septal deviation posteriorly.  
Findings are decreased from the previous exam.  No 
significant osseous findings otherwise."  See VA 
examination, dated March 2008.

The Board concedes that the Veteran has been diagnosed with 
allergic rhinitis and that it is related to service.  
However, based on the evidence in the record, the Board finds 
that an increased rating is not warranted.  Based on the most 
recent VA examination, the evidence for the appellant's claim 
is outweighed by the countervailing evidence.  The August 
2005 and March 2008 VA examinations found that the Veteran 
did not have polyps and obstruction of the nasal passage 
greater than 50 percent on both sides or complete obstruction 
on one side.  Therefore, the criteria for 10 percent rating 
are not met.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Additionally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not required, 
and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, a rating has been assigned that contemplates 
the disability and symptomatology of each and every 
manifestation of the veteran's disability resulting from the 
allergic rhinitis.  There are no manifestations of the 
Veteran's condition that have not been contemplated by the 
rating schedule and assigned an adequate evaluation based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.  

As the evidence does not include any findings distinct from 
yet still secondary to the Veteran's allergic rhinitis for 
which a separate rating could be assigned, the Board finds 
that the Veteran's claim must be denied.  




ORDER

Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


